          Case 1:19-cv-00034-HSO-JCG Document 1 Filed 01/31/19 Page 1 of 4



                              UNITED STATES DISCTRICT COURT
                             SOUTHERN DISTRICT OF MISSISSIPPI
                                   SOUTHERN DIVISION

LINDA MCMAHON, IN HER CAPACITY
AS ADMINISTRATOR OF THE
UNITED STATES SMALL BUSINESS
ADMINISTRATION,                                                                        PLAINTIFF,

v.                                              CIVIL ACTION NO. 1:19-cv-34-HSO-JCG

JACQUELINE ZAR,                                                                      DEFENDANT.

                                 COMPLAINT FOR EJECTMENT

          Comes now, Linda McMahon, in her capacity as Administrator of the United States Small

Business Administration (SBA), an agency of the United States of America, and files this

Complaint for Ejectment against Defendant Jacqueline Zar, and in support thereof shows the Court

the following:

                                              PARTIES

     1.    SBA is an agency of the United States of America. SBA “aids, counsels, assists, and

           protects the interests of small business concerns, and advocates on their behalf within the

           Government.     It also helps victims of disasters.     It provides financial assistance,

           contractual assistance, and business development assistance.” 13 C.F.R. § 101.100.

     2.    Jacqueline Zar is an adult resident of Hancock County, Mississippi, and may

           be served with the process of this Court at 125 Tarpon Drive, Bay Saint Louis, Mississippi

           39520.

                                   JURISDICTION AND VENUE

     3.    This is an action for ejectment seeking to remove Zar as the occupant of real property

           owned by SBA. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1345.
     Case 1:19-cv-00034-HSO-JCG Document 1 Filed 01/31/19 Page 2 of 4



4.    Venue is proper in this Court because the real property subject to this action is located in

      Hancock County, Mississippi.

                                           FACTS

5.    “SBA offers low interest, fixed rate loans to disaster victims, enabling them to repair or

      replace property damaged or destroyed in declared disasters.” 13 C.F.R. § 123.2.

6.    On or about April 4, 2006, SBA extended a disaster loan to Jacqueline Zar and Calvin

      Zar (the Zars).

7.    Upon information and belief, Calvin Zar is now deceased.

8.    In exchange for the disaster loan funds, the Zars executed a promissory note on April 5,

      2006, in favor of SBA in the original principal amount of $124,700.00 (the Note).

9.    A true and correct copy of the Note is attached hereto as Exhibit “A”.

10. To secure the Note, the Zars pledged certain real property identified as 125 Tarpon Drive,

      Bay St. Louis, MS (the Property) as collateral and executed a Deed of Trust in favor of

      SBA, dated April 27, 2006, and recorded on May 11, 2006, in Deed Book 2006, Page

      20604, Hancock County, Mississippi records (the Deed of Trust).

11. A true and correct copy of the Deed of Trust is attached hereto as Exhibit “B”.

12. Pursuant to the terms of the Note, the Zars promised to repay SBA all principal, interest,

      and other amounts required by the Note.

13. The Zars defaulted on their obligations to SBA, and according to the terms of the Deed

      of Trust, SBA notified the Substituted Trustee to foreclose the Deed of Trust. After

      timely notice, the Substituted Trustee offered the Property for public sale on May 11,

      2017.




                                              2
      Case 1:19-cv-00034-HSO-JCG Document 1 Filed 01/31/19 Page 3 of 4



   14. SBA was the highest bidder at the public sale and acquired title to the Property from the

        Substituted Trustee by virtue of that certain Substituted Trustee’s Deed, dated May 11,

        2017, and recorded May 18, 2017, in Deed Book 2017, Page 5330, Hancock County,

        Mississippi records.

   15. A true and correct copy of the Substituted Trustee’s Deed is attached hereto as Exhibit

        “C”.

   16. The Property conveyed by the Substituted Trustee’s Deed is more particularly described

        as follows:

        Lot Nine (9), Square Thirty-four (34), Shoreline Estates Subdivision, Unit 6, a

        subdivision according to the official map or plat thereof on file and of record in the Office

        of the Chancery Clerk of Hancock County, Mississippi in Plat Book 3 at Page 33 thereof,

        reference to which is hereby made in aid of and as a part of this description. More

        commonly known as 125 Tarpon Drive, Bay Saint Louis, MS 39520.

   17. The above-described foreclosure sale was in its entirety legal and proper.

   18. All of the Zars’ rights to own and possess the Property ended upon the conclusion of the

        foreclosure sale.

   19. Jacqueline Zar is claiming an ownership interest in the Property. After demands to vacate

        the premises, Jacqueline Zar continues to unlawfully withhold possession of the Property

        from SBA.

       WHEREFORE, Plaintiff respectfully requests that the Court enter a judgment against

Defendant Jacqueline Zar, which:

          a) awards possession of the Property described in paragraph 16 above to the United

               States Small Business Administration;


                                                 3
      Case 1:19-cv-00034-HSO-JCG Document 1 Filed 01/31/19 Page 4 of 4



          b) issues a Writ of Assistance authorizing and directing the United States Marshal to

              remove Jacqueline Zar and her possessions from the property;

          c) awards Plaintiff the costs of this action; and

          d) grants Plaintiff such other and further relief the Court deems appropriate.

       Date: January 31, 2019

                                                    Respectfully submitted,

                                                    LINDA MCMAHON
                                                    Administrator of the United States Small
                                                    Business Association

                                                    By Her Attorneys:

                                                    D. MICHAEL HURST, JR.
                                                    United States Attorney

                                                    s/ J. Wesley Webb
                                                    J. WESLEY WEBB (MSB# 104495)
                                                    Assistant United States Attorney
                                                    Office of the United States Attorney
                                                    SOUTHERN DISTRICT OF MISSISSIPPI
                                                    501 East Court Street, Suite 4.430
                                                    Jackson, MS 39201
                                                    Telephone: 601.965.4480
                                                    Facsimile: 601-965-4409
                                                    E-mail: James.Webb2@usdoj.gov

Of Counsel for Plaintiff:
Valerie A. Parente
U.S. Small Business Administration
Georgia District Office
233 Peachtree Street NE, Suite 300
Atlanta, Georgia 30303
Valerie.Parente@sba.gov
404.331.0111




                                               4
